Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about November 27, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the third degree, attempted grand larceny in the fourth degree, menacing in the second and third degrees, criminal possession of a weapon in the fourth degree, attempted assault in the third degree, and possession of imitation firearms, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously modified, on the law, to the extent of crediting appellant for 54 days served in predisposition detention, and otherwise affirmed, without costs.
As the presentment agency concedes, there was no finding by the court that crediting appellant with time spent in detention prior to the commencement of placement would not serve the *320needs and best interest of the appellant or the need for protection of the community. Therefore, appellant is entitled to credit for that time (Family Ct Act § 353.3 [5]; Matter of Dwayne R., 291 AD2d 325 [2002]). Concur — Tom, J.P., Andrias, Buckley, Williams and Friedman, JJ.